DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 Ln 2-3, please amend to --on the one end of the nozzle-- to align with ‘one end of the nozzle’ stated in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 Ln 4-5 cites the limitation "a gear motor and a piston operatively transmission connection”.  It is unclear what is meant by the bold portion of the limitation and how it adds/describes the structure of the device.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --a gear motor and a piston [[operatively]] connected thereto by a transmission connection--.
Claims 2-10 are rejected for their dependence upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryckman, Jr.; William D. US 3703170 A, hereinafter Ryckman.
Regarding claim 1, Ryckman discloses (Fig. 1-5) a piston pump, comprising a housing (23/30), a driving assembly (63/65), a pump (60), and a nozzle assembly wherein: 
the housing includes 
an upper bracket (30) and 
a lower bracket (23); 
the driving assembly is disposed in the housing and includes
 	a gear motor (25) and 
a piston (63) connected thereto by a transmission connection (65); 
the pump includes 
a pump body (62) disposed in the housing with one end of the piston extending thereinto (depicted as such in Fig. 4), 
a pressing plate (48) disposed in the housing, and 
a pressing membrane (66) disposed on the piston and configured to seal a space (“pump chamber”) between the pump body and the piston (Col 4 Ln 56-66); 
the pump body cooperates with the housing to position the pressing membrane (Col 4 Ln 56-66); 
an intermediate portion (portion of (66) that interfaces with (63)) of the pressing membrane reciprocates as the piston repeatedly moves back and forth (Col 4 Ln 56-66); 
a pushing member disposed in the pump body and configured to cooperate with the pressing membrane to seal the pump body (the projecting portion of (63) that projects into (66)), and 
an inlet (61) adjacent to the pump body; and 
one end of the pushing member extends into the piston (as depicted, the projected portion of (63) is integral to (63)); and 
the nozzle assembly includes 
a nozzle (13) and 
a nozzle seat (75) disposed in the pump body.
Regarding claim 2, Ryckman discloses (Fig. 1-5) the driving assembly further comprises a disc type bevel gear (49) disposed in the housing, and wherein an output end (34/35) of the gear motor (25) meshes with the disc type bevel gear (Col 4 Ln 31-49).
Regarding claim 3, Ryckman discloses (Fig. 1-5) the driving assembly further comprises an eccentric bar (53) disposed at a top of the disc type bevel gear (49), the eccentric bar extending into the piston (Col 4 Ln 60-61).
Regarding claim 4, Ryckman discloses (Fig. 1-5) the housing further comprises a battery (24) disposed in one side of the housing (23/30), wherein the pressing plate (48) is disposed in the housing, and wherein the pump body is moveably disposed in the pressing plate (62, as depicted, they are assembled and thereby ‘moveably disposed’ with respect to each other).
Regarding claim 5, Ryckman discloses (Fig. 1-5) the pump further comprises an outlet valve (74) disposed in the pump body, the outlet valve having one end extended into the nozzle seat (depicted as such in Fig. 4).
Regarding claim 9, Ryckman discloses (Fig. 1-5) one end (93) of the nozzle (13) extends into the nozzle seat (75), and the nozzle assembly further comprises a lock (92) disposed on one end of the nozzle proximate the nozzle seat.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ryckman in view of TANIGUCHI SHINICHI EP 3682846 A1, hereinafter Taniguchi.  Ryckman and Taniguchi are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (pumps for oral irrigators); or the reference is reasonably pertinent to the problem faced by the inventor (inlet/outlet valves for oral irrigators).  MPEP2141.01(a) I.
Regarding claim 6, Ryckman discloses the claimed invention substantially as claimed, as set forth above for Claim 5 except fails to explicitly state that the pump further comprises an outlet spring disposed on the outlet valve and a first pressing plate disposed at one end of the outlet spring.
 Taniguchi discloses (Fig. 2, 4) an oral irrigator (10) comprising a pump (40), the pump further comprises an outlet spring (94) disposed on an outlet valve (91) and a first pressing plate (931) disposed at one end of the outlet spring.
Because both Ryckman and Taniguchi teach outlet valves for oral irrigators, it would have been obvious to one skilled in the art to substitute one outlet valve for the other to achieve the predictable result of closing the outlet during the suction stroke of the piston.
Regarding claim 7, Ryckman discloses the claimed invention substantially as claimed, as set forth above for Claim 5.  Ryckman further discloses the pump comprises an inlet valve (69). 
Ryckman fails to explicitly state that the pump further comprises an inlet spring disposed in the inlet, an inlet valve with the inlet spring put thereon, and a second pressing plate disposed at one end of the inlet spring.
Taniguchi discloses (Fig. 2, 4) an oral irrigator (10) comprising a pump (40), the pump further comprises an inlet spring (84) disposed on an inlet valve (81) and a second pressing plate (831) disposed at one end of the inlet spring.
Because both Ryckman and Taniguchi teach inlet valves for oral irrigators, it would have been obvious to one skilled in the art to substitute one inlet valve for the other to achieve the predictable result of closing the inlet during the compression stroke of the piston.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryckman.
Regarding claim 8, Ryckman discloses (Fig. 1-5) the pump further comprises an inlet silicone hose (15) having one end connected to the inlet (depicted as such in Fig. 2), and an adapter disposed at the other end of the inlet silicone hose (the end of the hose (15) connected to reservoir (14) has been interpreted as ‘adapted’ to enable the connection to (14) and therefore the end is the adapter).  Ryckman fails to explicitly state that the hose is comprised of silicone.
Since applicant has not disclosed that having hose made of silicone solves any stated problem or is for any particular purpose, and it appears that the flexible hose of Ryckman, when modified, would perform equally well when made of silicone as claimed by applicant, it would have been an obvious matter of design choice to modify the hose by utilizing silicone material as claimed for the purpose of providing a flexible hose for transmitting liquids.

Regarding claim 10, Ryckman discloses (Fig. 1-5) a sealing rings (42) disposed on and inside the nozzle seat.  Ryckman fails to explicitly state that the sealing ring is a plurality of sealing rings.
Since applicant has not disclosed that having a plurality of sealing rings solves any stated problem or is for any particular purpose, and it appears that the a single sealing ring of Ryckman, when modified, would perform equally well with a plurality of sealing rings as claimed by applicant, it would have been an obvious matter of design choice to modify the single sealing ring by utilizing the plurality of sealing rings as claimed for the purpose of sealing the nozzle to the nozzle seat.

Relevant Art
The following is a list of references pertinent to the claimed invention:
Baker; Chris et al. US 20090281454 A1; Silvenis; Scott A. et al. US 5150841 A discloses an oral irrigator comprising a diaphragm pump.
Cacka; Joseph W. US 20170049530 A1; Ito; Kazumasa et al. US 5197460 A; Yu; Lei US 20210059800 A1 an oral irrigator comprising a driving assembly comprising a disc type bevel gear and eccentric bar.
EVES ALASTAIR R W et al. GB 2282419 A discloses a diaphragm pump with a driving assembly comprising a disc type bevel gear and eccentric bar.		
Davis; Warren et al. US 5489205 A, discloses an oral irrigator nozzle comprising a plurality of seal rings.
Ryder; Francis E. et al. US 4770632 A, discloses a diaphragm pump with a driving assembly comprising a disc type bevel gear and eccentric bar, and distinctly separate pushing member.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745